DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-519369, hereinafter referred to as the ‘369’ reference, in view of JP 5753346, hereinafter referred to as the ‘346’ reference.
Regarding claim 13, the ‘369’ reference teaches, “A method for enhanced visualization of anomalies in a structure, comprising: (a) acquiring pulse-echo laser ultrasonic wave propagation imaging [video] data at a multiplicity of points in a data on a graphical user interface (pg. 12, ln. 37–45); (d) selecting a point on the video freeze-frame by human interaction with the graphical user interface (pg. 11, ln. 44–51; pg. 12, ln. 37–43); 6Atty. Docket: 17-1807 (e) converting pixel coordinates of the point selected in step (d) to spatial coordinates in a frame of reference of a positioner that supports a laser scanning head (pg. 9, ln. 23–51 in combination with pg. 7, ln. 35–36 and pg. 12, ln. 38–39); (f) controlling the positioner to move the laser scanning head to a pointing position having the spatial coordinates resulting from step (e) (pg. 12, ln. 39–41); and (g) activating the laser scanning head to emit a laser beam while the laser scanning head is in the pointing position (pg. 12, ln. 37–45).”  The ‘369’ reference does not appear to teach, “(b) post-processing the pulse-echo laser ultrasonic wave propagation imaging video data to create a video freeze- frame; (c) displaying the video freeze-frame.” However, the ‘346’ reference teaches the deficiencies of the ‘369’ reference (pg. 3, ln. 28–36; pg. 5, ln. 41–pg. 6, ln. 4). It would have been obvious to one skilled in the art at the time of filing to modify the ‘369’ invention to include post-processing the pulse-echo laser ultrasonic wave propagation imaging video data to create a video freeze- frame; displaying the video freeze-frame. 
The ordinary artisan would have been motivated to modify the ‘369’ invention for at least the purpose of displaying a more detailed, close-up view of 
Regarding claim 14, the ‘369’ reference teaches, “wherein steps (e) through (g) are performed automatically in response to step (d) (see pg. 12, ln. 37–45).”
Allowable Subject Matter
Claims 1–12 and 15–20 are allowed.
Response to Arguments
Applicant’s arguments, see remarks, filed 1/14/2021, with respect to claims 1–20 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1–20 have been withdrawn. However, upon further consideration, a new ground(s) of rejection of claims 13 and 14 is made in view of JP 2006-519369 in view of JP 5753346.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6pm, EST w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D WALSH/Primary Examiner, Art Unit 2852